Citation Nr: 1824336	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-42 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left compartment syndrome with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to August 2011.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The RO in Wichita, Kansas has assumed the role of Agency of Original jurisdiction.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A copy of that transcript is of record.


FINDINGS OF FACT

1. The evidence of record reflects that the Veteran's left compartment syndrome manifested during service and continued thereafter.

2. The Veteran has a left leg scar secondary to his service-connected compartment syndrome.


CONCLUSIONS OF LAW

The criteria for service connection for left compartment syndrome with residual scar have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





 REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Turning to the facts of the case, service treatment records reflect that in June 2009, the Veteran reported having constant pain in his lower legs, which worsened during running drills.  He was given a temporary profile and referred to physical therapy.  

The Veteran subsequently continued to report chronic shin pain.  Testing revealed normal legs and no diagnosis was provided.  In August 2009, the Veteran was placed on permanent profile as he was unable to run or walk.  The Veteran continued to report chronic shin pain until his discharge in August 2011.

The Veteran was afforded a VA examination in August 2011.  At that time, the Veteran indicated that he noticed pain in shins during his deployment in 2008.  He indicated that once he returned home, he sought treatment from a physical therapist, who diagnosed compartment syndrome.  At the time of the VA examination, the Veteran's symptoms were stable.  Upon examination, the clinician diagnosed compartment syndrome, but did not provide a nexus opinion or etiology.

In November 2011, the Veteran sought treatment from a private doctor.  At that time, the Veteran reported having persistent pain in his legs after walking.  He indicated that his pain began in 2008 and continued since that time.  Upon examination, the clinician diagnosed the Veteran with exercise-induced compartment syndrome.

In December 2011, the Veteran underwent a bilateral fasciotomy of the anterior and lateral compartments to address his exercise-induced compartment syndrome.

Subsequent treatment records reflect that the Veteran continued to report issues such as pain and discomfort.  However, treating physician never provided an etiology for the Veteran's left compartment syndrome.

Also of record are the Veteran's lay statements.  At the June 2016 Board hearing, the Veteran testified that he first noticed his symptoms in 2008 while stationed in Iraq.  He indicated that his symptoms worsened upon his return, so much so, that he was placed on temporary profile, which eventually turned into a permanent profile, restricting his walking and running.  He also testified that in early 2011, he sought treatment from a private physical therapist, who "unofficially" diagnosed him with compartment syndrome; that diagnosis was confirmed in November 2011.

Given the above, the Board finds that service connection for left compartment syndrome is warranted.  Service treatment records document the Veteran's continuous reports of shin pain during service, specifically after walking or running and a pre-discharge VA examiner diagnosed left leg compartment syndrome.  Furthermore, the Veteran's contemporaneous statements to medical providers along with his testimony at the Board hearing evidence ongoing symptoms since his 2008 deployment to Iraq.  The Veteran is certainly competent to report such symptoms and the Board finds no reason to question his credibility.  The preponderance of the available evidence, therefore, supports the Veteran's claim.  Accordingly, service connection for left compartment syndrome is granted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that service connection for the surgical scar on the left leg is warranted as well.  After his December 2011 surgery, treatment records reflect that the Veteran has a residual scar on his left leg that periodically opens and drains fluid.  See VA Treatment Records dated July 14, 2016.  It has been established that the Veteran's left compartment syndrome stems from service.  Thus, service connection is also warranted for the residual scar as a result of compartmental surgery.  


ORDER

Service connection for left compartment syndrome with residual scar is granted.





____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


